                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Karla Kenoyer,                          )
                                        )
                Plaintiff,              )
                                        )       ORDER
        vs.                             )
                                        )
Kathryn Zeltinger,                      )       Case No. 1:17-cv-122
                                        )
                Defendant.              )


        The court held a status conference with the parties by telephone on March 8, 2019. Pursuant

to the parties’ discussions, the final pretrial conference set for May 7, 2019, and the jury trial set for

May 21, 2019, are cancelled. They shall be rescheduled at a later date and time. The court shall hold

another status conference with the parties by telephone on June 17, 2019, at 2:00 p.m. The court

shall initiate the conference call.

        IT IS SO ORDERED.

        Dated this 8th day of March, 2019.

                                                         /s/ Charles S. Miller, Jr.
                                                         Charles S. Miller, Jr., Magistrate Judge
                                                         United States District Court
